                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


JAMES E. NOTTINGHAM,                                 No. 4:18-CV-01520

                 Plaintiff,                          (Judge Brann)

       v.                                            (Magistrate Judge Mehalchick)

TIMOTHY A.B. REITZ,

                 Defendant.

                                         ORDER

                                    NOVEMBER 2, 2018

  1.        On July 31, 2018, Plaintiff James E. Nottingham instituted the above-

            captioned action against Defendant Timothy A.B. Reitz. ECF No. 1.

  2.        On July 31, 2018, Plaintiff filed a Motion for Leave to Proceed in Forma

            Pauperis. ECF No. 2.

  3.        On August 16, 2018, Plaintiff field a Motion to Appoint Counsel. ECF

            No. 7.

  4.        On October 15, 2018, Magistrate Judge Karoline Mehalchick issued a

            Report and Recommendation, ECF No. 10, recommending that this

            Court:

            a.       Grant Plaintiff’s Motion for Leave to Proceed in Forma Pauperis,

            b.       Dismiss Plaintiff’s Complaint with prejudice, and
           c.      Deny Plaintiff’s Motion to Appoint Counsel as moot.

    5.     Neither party filed objections to Magistrate Judge Mehalchick’s Report

           and Recommendation, and this Court has satisfied itself that “there is no

           clear error on the face of the record.”1

    6.     Therefore, IT IS HEREBY ORDERED that:

           a.      Magistrate Judge Mehalchick’s Report and Recommendation, ECF

                   No. 10, is ADOPTED IN ITS ENTIRETY.

           b.      Plaintiff’s Motion for Leave to Proceed in Forma Pauperis, ECF

                   No. 2, is GRANTED.

           c.      Plaintiff’s Complaint, ECF No. 1, is DISMISSED WITH

                   PREJUDICE.2

           d.      Plaintiff’s Motion to Appoint Counsel, ECF No. 7, is DENIED AS

                   MOOT.

    7.     The Clerk of Court is directed to close this case.

                                                       BY THE COURT:


                                                       s/ Matthew W. Brann
                                                       Matthew W. Brann
                                                       United States District Judge



1
    Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010).
2
    Plaintiff should note that the instant dismissal is because his complaint “fails to state a claim
    upon which relief may be granted” for purposes of 28 U.S.C. § 1915(g).
